FILE COPY




                               IN THE SUPREME COURT OF TEXAS
                                         -- -- -- --


NO. 21-0991                                       §
                                                  §
                                                                                   Dallas County,
 MONTGOMERY J. BENNETT                            §
 v.                                               §
                                                                                     5th District.
 MATTHEW ZUCKER                                   §
                                                  §


                                                                                    March 4, 2022

        Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.

                                (Justice Huddle and Justice Young not sitting)

                                       

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
        It is further ordered that petitioner, MONTGOMERY J. BENNETT, pay all costs
 incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 7th day of April, 2022.




                                                       Blake A. Hawthorne, Clerk

                                                       By Monica Zamarripa, Deputy Clerk